                         IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In the Matter of the Seizure of                 :
One or More Tons of United States Gold
                                                :        CRIMINAL NO. 18-mj-361

                                               ORDER

               On this               day of         2021, after consideration of the motion for

unsealing of all documents in this matter, including the Warrant to Seize Property Subject to

Forfeiture, the Application of the Warrant to Seize Property Subject to Forfeiture, and the Affidavit in

Support of the Application; the government’s policy not to publicly reveal sources of information;

and the government’s agreement to the unsealing of these documents provided the identities of the

sources of information are not made public, it is hereby

                                              ORDERED

that the documents in this matter are to be UNSEALED with the exception of the Warrant to Seize

Property Subject to Forfeiture, the Application of the Warrant to Seize Property Subject to Forfeiture,

and the Affidavit in Support of the Application. The United States shall file a redacted version of

the Warrant to Seize Property Subject to Forfeiture, the Application of the Warrant to Seize Property

Subject to Forfeiture, and the Affidavit in Support of the Application with the names of three

individuals redacted and replaced with Person 1, Person 2 and Person 3, respectively, and the name

of the business of Person 1 and Person 2 redacted and replaced with Company A. The redacted

version of these documents is to be filed UNSEALED.


                                               BY THE COURT:



                                                HONORABLE RICHARD A. LLORET
                                                United States Magistrate Judge
                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In the Matter of the Seizure of                :
One or More Tons of United States Gold
                                               :         CRIMINAL NO. 18-mj-361


                                      MOTION TO UNSEAL

               All documents in this matter are currently under seal. The Associated Press and

The Philadelphia Inquirer, PBC (“Intervenors”) now seek to intervene and make all such

documents publicly available. The government has informed counsel for Intervenors that the

underlying investigation of this matter is closed. Therefore, the government does not oppose the

request to make the documents publicly available, on the condition that the names of any of the

government’s sources are redacted, in accordance with the government’s policy not to publicly

reveal such sources. Specifically, the government has agreed to file an unsealed version of the

Warrant to Seize Property Subject to Forfeiture, the Application of the Warrant to Seize Property

Subject to Forfeiture, and the Affidavit in Support of the Application this matter, with the names of

three individuals and the name of the business of two of those individuals redacted. Intervenors do

not oppose the government making such redactions in this matter. A proposed order, to which the

government has agreed, is attached.



 Dated: June 23, 2021                              Respectfully submitted,

                                                   s/ Eli Segal
                                                   Eli Segal (#030792007)
                                                   TROUTMAN PEPPER HAMILTON
                                                   SANDERS LLP
                                                   3000 Two Logan Square
                                                   18th and Arch Streets
                                                   Philadelphia, PA 19103
                                                   215-981-4239
                                                   Attorney for Intervenors the Associated Press
                                                   and The Philadelphia Inquirer, PBC
                                CERTIFICATE OF SERVICE

              I certify that I served a copy of this motion and proposed order by email on June 23,

2021, on the following counsel for the government:

              K.T. Newton
              Assistant United States Attorney
              United States Attorney’s Office for the Eastern District of Pennsylvania
              KT.Newton@usdoj.gov

                             s/ Eli Segal
